DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-13) in the reply filed on November 11, 2022 is acknowledged.
Therefore, claims 1-22 are pending, with claims 14-22 withdrawn from consideration as being directed to non-elected species.

Specification
The abstract of the disclosure is objected to because the abstract includes the term “amorphous silicon nanocrystals”.
However, this term is contradictory. 
The word “amorphous” defines any noncrystalline solid in which the atoms and molecules are not organized in a definite pattern, while the word “crystal” defines a solid in which component atoms are arranged in a definite pattern and whose surface regularity reflects its internal symmetry (see the attached “Crystal-Britannica Online Encyclopedia” and “Amorphous solid- Britannica Online Encyclopedia”).
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the term “amorphous silicon nanocrystals” used throughout the specification is contradictory. 
The word “amorphous” defines any noncrystalline solid in which the atoms and molecules are not organized in a definite pattern, while the word “crystal” defines a solid in which component atoms are arranged in a definite pattern and whose surface regularity reflects its internal symmetry (see the attached “Crystal-Britannica Online Encyclopedia” and “Amorphous solid- Britannica Online Encyclopedia”).
	Based on the description in par.0011 and fig. 1 the term “amorphous silicon nanocrystals” is interpreted as “silicon composite comprising crystalline domains and amorphous domains”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 5-7 recite the limitation “amorphous silicon nanocrystals”.
However, this limitation is contradictory. 
The word “amorphous” defines any noncrystalline solid in which the atoms and molecules are not organized in a definite pattern, while the word “crystal” defines a solid in which component atoms are arranged in a definite pattern and whose surface regularity reflects its internal symmetry (see the attached “Crystal-Britannica Online Encyclopedia” and “Amorphous solid- Britannica Online Encyclopedia”).
Therefore, it is not clear what is the inventor claiming as the invention in claims 1, 3, and 5-7.
Claims 2, 4, and 10-13 are rejected as being dependent on the rejected claim 1, and claims 8 and 9 are rejected as being dependent on the rejected claim 7.
For the examination on the merits, the limitation “amorphous silicon nanocrystals” is interpreted as “silicon composite comprising crystalline domains and amorphous domains” (see par.0011 of the specification and fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2019/0305368) in view of Bachrach et al. (US 2011/0129732) and in further view of Lee et al. (US 2019/0027781).
With regard to claims 1 and 13, Mizutani et al. teach an anode (7) comprising an anode layer (13) and an anode current collector (15) (fig. 1, par.0038). The anode layer comprises an anode active material which may be a Si-based material and a solid electrolyte (abstract, par.0042-0043).
The anode active material represents 20-90 vol% based on the total volume of the anode layer (par.0048), and the solid electrolyte represents 10-80 vol% based on the total volume of the anode layer (par.0054).
It would be expected that the amount of solid electrolyte at least overlaps the range for a solid electrolyte in claim 1.
Mizutani et al. fail to teach a Si composite comprising crystalline and amorphous domains.
Bachrach et al. teach a battery cell including an anode, an insulative separator, and a cathode (claim 1). The anode comprises anodically active particles and the examples of anodically active particles include amorphous silicon, crystalline silicon, and composites thereof (claims 7, 10, and 11).
Furthermore, Lee et al. teach silicon particles in which an amorphous silicon portion and a crystalline silicon portion are mixed (par.0040). The silicon particles comprising an amorphous portion and a crystalline portion allow for better material characteristics and superior battery characteristics (par.0043). The silicon particles are used in an anode active material (par.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silicon particles comprising an amorphous portion and a crystalline portion as the Si-based anode active material of Mizutani et al., in order to provide the battery with superior characteristics.
Silicon particles comprising an amorphous portion and a crystalline portion of Mizutani modified by Bachrach and Lee meet the limitation of claim 1 for “silicon composite comprising crystalline domains and amorphous domains”. It would be expected that the amount of silicon particles comprising an amorphous portion and a crystalline portion at least overlaps the range in claim 1.
Therefore, the composition of the anode layer of Mizutani modified by Bachrach and Lee meets the limitations of claim 1, and the anode of Mizutani modified by Bachrach and Lee meets the limitations of claim 13.
With regard to claims 2 and 3, Mizutani et al. teach that the anode layer may comprise a conductive material in an amount of 0-16vol% based on the total volume of the anode layer (par.0062). It would be expected that the amount of conductive material at least overlaps the range in claim 2.
Mizutani et al. fail to teach an anode layer consisting essentially of silicon particles/composites comprising an amorphous portion and a crystalline portion, solid electrolyte, and a conducting agent.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such anode layer, because Mizutani et al. teach the components of the layer and the amounts for each component.
With regard to claims 4-6, Mizutani et al. further teach that the anode layer may further comprise a binder in an amount of 0.5-10vol% based on the total volume of the anode layer (par.0064). It would be expected that the amount of conductive material at least overlaps the ranges in claims 4 and 6.
Example 1 shows an anode layer consisting of Si-based material, solid electrolyte, conductive material, and a binder (par.0118 of Mizutani et al.).
With regard to claim 10, Mizutani et al. teach that the solid electrolyte contains a sulfide-based solid electrolyte (abstract and par.0050).
With regard to claim 12, Mizutani et al. teach that the solid electrolyte may be LiI-Li2S-P2O5, LiI-Li3PO4-P2S5, LiI-Li2O-Li2S-P2S5 (par.0050). 
These compounds comprise oxygen and sulfur ions, so they are oxysylfides, as evidenced in the third paragraph under “All-solid lithium ion secondary battery” of Tagami et al. (JP 2018-206669, with attached translation).

Claims 1, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 2001-015162, with attached machine translation) in view of Bachrach et al. (US 2011/0129732) and in further view of Lee et al. (US 2019/0027781).
With regard to claims 1 and 13, Noda et al. teach a negative electrode (2) comprising a negative electrode active material layer (2a) formed on a negative electrode current collecting element (2b) (abstract, par.0011, fig.1).
The negative electrode active material layer (2a) comprises a negative electrode active material, such as an inorganic material capable of storing and releasing lithium metal (par.0011), and the examples of inorganic material capable of storing and releasing lithium metal includes silicon-based materials (par.0013).
	Noda et al. further teach that the negative electrode active material layer (2a) comprises an inorganic solid electrolyte powder in an amount of 1-50wt% based on the total weight of the negative electrode active material layer (2a) (par.0020). This range overlaps the range for a solid electrolyte in claim 1.
Noda et al. fail to teach a Si composite comprising crystalline and amorphous domains.
Bachrach et al. teach a battery cell including an anode, an insulative separator, and a cathode (claim 1). The anode comprises anodically active particles and the examples of anodically active particles include amorphous silicon, crystalline silicon, and composites thereof (claims 7, 10, and 11).
Furthermore, Lee et al. teach silicon particles in which an amorphous silicon portion and a crystalline silicon portion are mixed (par.0040). The silicon particles comprising an amorphous portion and a crystalline portion allow for better material characteristics and superior battery characteristics (par.0043). The silicon particles are used in an anode active material (par.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use silicon particles comprising an amorphous portion and a crystalline portion as the Si-based active material in the negative electrode active layer of Noda et al., in order to provide the battery with superior characteristics.
Silicon particles comprising an amorphous portion and a crystalline portion of Noda modified by Bachrach and Lee meet the limitation of claim 1 for “silicon composite comprising crystalline domains and amorphous domains”. It would be expected that the amount of silicon particles comprising an amorphous portion and a crystalline portion at least overlaps the range in claim 1.
Therefore, the composition of the negative electrode active material layer (2a) of Noda modified by Bachrach and Lee meets the limitations of claim 1, and the negative electrode (2) of Noda modified by Bachrach and Lee meets the limitations of claim 13.
With regard to claims 10 and 11, Noda et al. teach that the inorganic solid electrolyte may be an oxide glass ceramic such as Li2O-SiO2, Li2O-Al2O3, Li2O-P2O5 or a sulfide-based glass such as Li2S-SiS2, Li2S-GeS2 (par.0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722